Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 11/11/2020 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 11/11/2020. Claims 1, 10, and 17 have been amended. Claims 1-20 are allowed.
					Allowable Subject Matter
3.         Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Ohashi (US PG Pub: 2019/0294151)  appears to teach a method, comprising: pumping down a load lock (LL) to a vacuum pressure to match a pressure of a vacuum transfer module (VTM) while both an equipment front end module (EFEM)- facing door and a VTM-facing door are closed; the LL interfaces with the VTM via the VTM-facing door and with an (EFEM) via the EFEM-facing door; wherein the VTM interfaces with a plurality of processing modules (PMs) having a respective plurality of PM doors.
	Moriya (2007/0144670) appears to teach vacuum transfer apparatus and particle monitoring unit.
Numakura (US PG Pub: 2006/0181699) appears to teach determining that a maintenance procedure is recommended on one of the LL, the VTM, or the plurality of PMs based on a quantification of the measurement data.
	 None of the prior art on record taken either alone or in obvious combination disclose the “wherein after the LL is at atmosphere using a sensor to obtain measurement data of the airborne particles that diffused into the LL from the VTM after said opening and then closing of the VTM-facing door” in addition with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Claims 2-9 are allowed due to their direct/indirect dependency on claim 1.
5.	Independent claims 10, and 17 recites similar allowable limitation as claim 1. Hence claim 10 and its dependent claims 11-16, claim 17 and its dependent claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116